UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6864



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

CHARLIE WARD, SR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-93-37, CA-95-761-2)


Submitted:   March 27, 1997                 Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Charlie Ward, Sr., Appellant Pro Se. Sandra Jane Hairston, Assis-
tant United States Attorney, Greensboro, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Ward, Nos. CR-93-37;
CA-95-761-2 (M.D.N.C. Apr. 23, 1996). We note that in the interim,

the Supreme Court decided United States v. Ursery, ___ U.S. ___, 64

U.S.L.W. 4565 (U.S. June 24, 1996) (Nos. 95-345, 95-346), which

conclusively decides Ward's double jeopardy claim. We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2